Case 19-04194   Doc 1   Filed 08/08/19   Entered 08/08/19 15:53:16   Desc Main
                           Document      Page 1 of 5
Case 19-04194   Doc 1   Filed 08/08/19   Entered 08/08/19 15:53:16   Desc Main
                           Document      Page 2 of 5
Case 19-04194   Doc 1   Filed 08/08/19   Entered 08/08/19 15:53:16   Desc Main
                           Document      Page 3 of 5
Case 19-04194   Doc 1   Filed 08/08/19   Entered 08/08/19 15:53:16   Desc Main
                           Document      Page 4 of 5
Case 19-04194   Doc 1   Filed 08/08/19   Entered 08/08/19 15:53:16   Desc Main
                           Document      Page 5 of 5
